DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant claims are the national stage entry of PCT/EP2018/055758 filed 8 March 2018.

Election/Restrictions
Applicant’s election of Group I in the reply filed on 14 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 9, 12, and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The Applicant has elected tartronic acid (organic acid) and dipentaerythritol (carrier).

Status of the Claims
Claims 1, 3-12, and 14-18 are pending.
Claims 9, 12, and 14-18 are withdrawn.
Claims 1, 3-8, and 10-11 are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The Applicant recites the limitation, “…(c) on condition the amount add with said carriers and optionally further additives to 100 wt.-%.” However, it is unclear what “amount” refers to. Moreover, the limitation is written in confusing and idiomatic English and is not immediately apparent what is being claimed. In addition, claim 7 recites the limitation "add with said carriers and optionally further additives."  There is insufficient antecedent basis for said “optionally further additives” in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, and 10-11 are rejected under 35 U.S.C. 102a1 as being anticipated by Manzo et al. (US 6,063,367).
	The Applicant claims, in claim 1, a mixture comprising a protein extract (at least 50 wt% protein having a molecular weight of at least 22 kDa), at least one organic acid, and at least one carrier. Claim 1 further recites process steps by which the protein extract is to be obtained. Said steps are product-by-process limitations and only the components of the method that impart a structural limitation on the composition are considered. Claims 3-4 narrow the species of organic acid and carrier. In claims 5-6, the composition further comprises at least one hair conditioning agent. Claims 8 and 10-11 recite intended use limitations of the claimed composition, do not impart a structural difference over the prior art, and are given minimal patentable weight (See MPEP 2111.02 (II)).
	Manzo teaches a shampoo composition comprising cocoamidopropyl betaine (a quaternary ammonium conditioning agent), citric acid, gliadin solution, and water (col 5, lns 25-45). The gliadin solution comprises a protein extract comprising essentially prolamines whose main fraction has a molecular weight of 28-39 kDa (col 2, lns 32-37). The gliadin protein extract is made by a process that is identical to that of the instant claims (claim 1). As such, the shampoo formulation of Manzo anticipates instant claims 1, 3-6, 8, and 10-11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Manzo et al. (US 6,063,367).
	The Applicant claims, in claim 1, a mixture comprising a protein extract (at least 50 wt% protein having a molecular weight of at least 22 kDa), at least one organic acid, and at least one carrier. Claim 1 further recites process steps by which the protein extract is to be obtained. Said steps are product-by-process limitations and only the components of the method that impart a structural limitation on the composition are considered. Claims 3-4 narrow the species of organic acid and carrier. In claims 5-6, the composition further comprises at least one hair conditioning agent. In claim 7, the composition comprise protein extract in about 5 to about 15 wt%, organic acid in about 0.01 to about 2.0%, wherein the remainder up to 100% comprises carrier and additives. Claims 8 and 10-11 recite intended use limitations of the claimed composition, do not impart a structural difference over the prior art, and are given minimal patentable weight (See MPEP 2111.02 (II)).
	Manzo teaches a shampoo composition comprising cocoamidopropyl betaine (a quaternary ammonium conditioning agent), citric acid, 9% gliadin solution (2.0%), and water (col 5, lns 25-45). The gliadin solution comprises a protein extract comprising essentially prolamines whose main fraction has a molecular weight of 28-39 kDa (col 2, lns 32-37). The gliadin protein extract is made by a process that is identical to that of the instant claims (claim 1). Manzo teaches that the resulting protein product can contain from 1-30% by weight of protein.
	Manzo does not teach using the gliadin solution in an amount of “about 5 to about 15 wt-%.”
	It would have been prima facie obvious to prepare the composition of Manzo with 9% gliadin solution present in 2.0%, which is reasonably close to about 5 wt%. The instant specification does not provide a special definition for “about” therefore values that are close can be considered to fall within the variable range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)). That being said, the amount of protein within the gliadin solution can be increased about 3-fold based on the teachings of Manzo. Since an amount of up to 30% is permitted, there would have been a reasonable expectation of success in using 3x the amount of gliadin solution, raising it up to 6.0%. The resulting composition renders obvious instant claims 1, 3-8, and 10-11.

Claims 1, 3-8, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Manzo et al. (US 6,063,367) in view of Dupuis et al. (US 6,468,549) in view of Pertile (US 2009/0069439).
	The Applicant claims, in claim 1, a mixture comprising a protein extract (at least 50 wt% protein having a molecular weight of at least 22 kDa), at least one organic acid, and at least one carrier. Claim 1 further recites process steps by which the protein extract is to be obtained. Said steps are product-by-process limitations and only the components of the method that impart a structural limitation on the composition are considered. Claims 3-4 narrow the species of organic acid and carrier. In claims 5-6, the composition further comprises at least one hair conditioning agent. In claim 7, the composition comprise protein extract in about 5 to about 15 wt%, organic acid in about 0.01 to about 2.0%, wherein the remainder up to 100% comprises carrier and additives. Claims 8 and 10-11 recite intended use limitations of the claimed composition, do not impart a structural difference over the prior art, and are given minimal patentable weight (See MPEP 2111.02 (II)).
	Manzo teaches a shampoo composition comprising cocoamidopropyl betaine (a quaternary ammonium conditioning agent), citric acid, 9% gliadin solution (2.0%), and water (col 5, lns 25-45). The gliadin solution comprises a protein extract comprising essentially prolamines whose main fraction has a molecular weight of 28-39 kDa (col 2, lns 32-37). The gliadin protein extract is made by a process that is identical to that of the instant claims (claim 1). Manzo teaches that the resulting protein product can contain from 1-30% by weight of protein.
	Manzo does not teach using the gliadin solution in an amount of “about 5 to about 15 wt-%.” Manzo does not teach the elected species of acid and carrier.
	Dupuis teaches a shampoo composition (col 7, lns 29-32) which comprises an active organic acid selected from the group comprising citric acid and tartronic acid (col 5, lns 40-65).
	Pertile teaches cosmetic compositions useful for topically treating hair (claim 11) comprising a cosmetically acceptable carrier selected from the group comprising water and polyols [0032]. The polyol can be a methylol compound such as dipentaerythritol [0033, 0037].
	It would have been prima facie obvious to prepare the composition of Manzo with 9% gliadin solution present in 2.0%, which is reasonably close to about 5 wt%. The instant specification does not provide a special definition for “about” therefore values that are close can be considered to fall within the variable range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (See MPEP 2131.03 (III)). That being said, the amount of protein within the gliadin solution can be increased about 3-fold based on the teachings of Manzo. Since an amount of up to 30% is permitted, there would have been a reasonable expectation of success in using 3x the amount of gliadin solution, raising it up to 6.0%.
Moreover, it would have been obvious to substitute the citric acid in Manzo for tartronic acid, both of which are suitable organic acids for use in hair care compositions. Similarly, it would have been obvious to substitute water (a carrier in Manzo) for dipentaerythritol, both of which are cosmetically acceptable carriers in topical hair care compositions. Generally, it is prima facie obvious to substitute one equivalent component or process for another, each of which is taught by the prior art to be useful for the same purpose (see MPEP 2144.06).
 The resulting composition renders obvious instant claims 1, 3-8, and 10-11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613